DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "temperature sensor fluidly monitoring temperature of airflow in the primary pathway" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that figure 9 depicts a temperature sensor in the air conduit which is part of the secondary pathway.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 objected to because of the following informalities:  "The ventilation apparatus of any claim 1..." is grammatically incorrect and should be corrected to "The ventilation apparatus of claim 1".  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  "secondary ventilator as a second maximum rotation speed" in line 2 of the claim is believed to be a spelling error. It has been interpreted as "secondary ventilator has a second maximum rotation speed".  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Examiner notes that ventilation apparatus has been recited in the parent claim and therefore should be written as "the ventilation apparatus".  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  "the temperature sensor in mounted to the air conduit" contains a typo and has been interpreted as "the temperature sensor is mounted to the air conduit".  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  "the speed controller" has not been previously recited and therefore should be written as ""further comprises a speed controller...".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim clearly defines the direction of airflow through the primary as exiting the building through the limitations “"- a primary air inlet fluidly connecting the cavity to the interior of the building; - a primary air outlet fluidly connecting the cavity to the exterior of building, wherein a primary pathway fluidly connects the primary air inlet to the primary air outlet;" in lines 6-10 of the claim and it is contradicted by the further limitation "the primary ventilator forces an inflow of air in the building through the primary pathway: in lines 21-22 of the claim which describes an inflow of air into the building through the primary pathway. In applying art, the limitation has been interpreted as being an outflow of air through the pathway. This interpretation is consistent with the figures and description from the specification. Examiner also notes the "primary mode" and "secondary mode" of the "second ventilator" also conflict with the figures and specification. In applying art, the "primary mode" is being interpreted as an inflow of air into the building and the "secondary mode" is being interpreted as an outflow of air to the exterior. Examiner also notes the limitation "wherein, when the casing houses no heat-exchange cartridge, only an inflow of air in the building is forced through the ventilation apparatus." contradicts the specification and figures which show a mode with only an outflow of air from the ventilation apparatus. In applying art, the limitation has been interpreted as only an outflow of air when the casing houses no heat-exchange cartridge.
Regarding claim 2, the term “ethylene acetate” is indefinite. No specific definition has been provided and online searches do not return any results for “ethylene acetate”. Therefore, it is being interpreted as a plastic.
Regarding claim 7, the term “maximum rotation speed” is indefinite. It is unclear from the claim language and specification whether the maximum speed is a physical limitation of the ventilator or if it is a maximum operational speed limited by a controller.
Regarding claims 3 and 4, the term “about” renders the claim indefinite. The term “about” makes it unclear which direction the flow paths move with respect to the axes. It is unclear if “about” the axis means a flow parallel to the axis or a circular flow around an axis. In applying art, the limitation has been interpreted as a flow parallel to the axis.
The term “about” in claims 8 and 19 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 8 the "rotation speed ratio" is rendered indefinite by the term "about". In claim 19 the angle of the "perpendicular axes" are rendered indefinite by the term "about".
Claim 20, is depend upon claim 19 and inherits its indefiniteness.
Regarding claim 15, the location of the temperature sensor recited in the claim conflicts with the functional limitations of the parent claim. Claim 14 recites “a temperature sensor fluidly monitoring of airflow in the primary pathway” while claim 15 recites “the temperature sensor in mounted to the air conduit” which is located in the second pathway. It is unclear how a sensor can monitor the primary airflow while physically located in the second pathway. Examiner notes the specification provides support for both limitations but a single temperature sensor cannot meet both limitations.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim limitation "the shutter is operatively connected to the secondary pathway for preventing back-drafts" has already been recited in claim 9. There are no other limitation that further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeRoy (EP 2830850 A1).
Regarding claim 19, Le Roy teaches a ventilation apparatus comprising a casing (Le Roy 1) comprising a cavity (see annotated figure) adapted to house a removable heat-exchange cartridge (Le Roy 5), a service door (Le Roy 1B) for accessing the cavity, a primary pathway (see annotated figure) fluidly connecting the inside of the building to the outside of the building, a secondary pathway (see annotated figure) fluidly connecting the inside of the building to the outside of the building. The two pathways cross the cavity perpendicular to each other (see Le Roy figure 1). The ventilation apparatus further comprises a primary ventilator (Le Roy 2b) for forcing an airflow of air into the building along the primary pathway (Le Roy [0043]), and a second controllable ventilator (Le Roy 3b) capable of providing an outflow of air from the building or an inflow of air (Le Roy [0056]). Examiner notes that Le Roy does not discuss a cavity for the heat-exchange cartridge but inherently one must exist to house the removable heat-exchange cartridge. Further, Le Roy does not discuss operation of the device when the heat-exchanger cartridge is removed but inherently the ventilation device is still capable of operating in a mode where both fans intake air when the heat-exchanger cartridge is removed.

    PNG
    media_image1.png
    378
    620
    media_image1.png
    Greyscale

Le Roy figure 1 (annotated)
Regarding claim 20, Le Roy as applied to claim 19 does not explicitly discuss the location of the service door. However, Le Roy's figure 1 depicts an indoor intake (Le Roy 3) located on the service door (Le Roy 1b). Therefore, Le Roy's service door must be located on a face facing the interior of the building.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) in view of Kolari (US 2005/025027 A1).
Regarding claim 1, Le Roy discloses a ventilation apparatus comprising a casing (Le Roy 1) comprising a cavity (see Le Roy figure 1) for receiving a removable heat-exchange cartridge (Le Roy 5), a service door (Le Roy 1b) for accessing the cavity, a primary air inlet (Le Roy 3a) fluidly connecting the cavity to the interior of the building (see Le Roy figure 1), a primary air outlet (Le Roy 3a) fluidly connecting the cavity to the exterior of the building, a secondary air inlet (Le Roy 2) fluidly connecting the cavity to the exterior of the building (see Le Roy figure 1), and an air conduit (Le Roy 2a) distinct from the primary air inlet, fluidly connecting the cavity to the interior of the building (see Le Roy figure 1). A primary flow pathway exists connecting the primary air inlet to the primary air outlet (see Le Roy figure 1), and a secondary flow pathway exists connecting the secondary air inlet to the air conduit. The primary pathway has a primary ventilator (Le Roy 2b) and the secondary pathway has a secondary ventilator (Le Roy 3B). Examiner notes that Le Roy does not discuss a cavity but does disclose a removable heat-exchange cartridge and therefore there must be a cavity for housing the cartridge.

    PNG
    media_image1.png
    378
    620
    media_image1.png
    Greyscale

Le Roy figure 1 (annotated)
Le Roy is silent regarding the secondary ventilator operating in a first and secondary mode.
However, in the related field of ventilation for kilns / drying systems, Kolari teaches a system for drying out workspaces that comprises a heat recovery system capable of operation in a normal mode, or in an exhaust mode where both fans remove air from the building (Kolari [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation apparatus to utilize Kolari's exhaust mode to provide increased air exhaust capacity when needed. 
Examiner notes that Kolari is drawn to a different field of art however the only details relied upon in the rejection are drawn to the ventilation system with a heat exchanger for recovering energy from exhaust air which is highly relevant to applicant’s invention.
Regarding claim 4, Le Roy and Kolari as applied to claim 1 teach the primary and secondary pathways pass through the heat-exchange cartridge perpendicular to each other (see Le Roy figure 1).
Regarding claim 5, Le Roy as modified by Kolari and applied to claim 1 teaches the air leaving the building along a primary flow path pass across the surface of the plates forming the heat exchanger while the air entering along the secondary flow path pass through channels inside the plates (Le Roy [0011]). Therefore, Le Roy teaches the heat-exchange cartridge provides segregated flow paths for the primary and secondary pathways.
Regarding claim 6, Le Roy as modified by Kolari and applied to claim 1 teaches a full exhaust mode where both fans exhaust air. Kolari further teaches this is possible because of reversible fans (Kolari [0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time to use a reversible fan capable of rotating in both directions to allow both intake and exhaust through a flow path.
Regarding claim 12, Le Roy as modified by Kolari and applied to claim 1 teaches the air conduit (Le Roy 2a) is mounted to the service door (Le Roy 1b)(see Le Roy figure 1).
Regarding claim 14, Le Roy as modified by Kolari and applied to claim 1 is silent regarding the use of temperature sensors.
However, Kolari teaches a plurality of temperature sensors (Kolari 45-48) with two located in the primary pathway (Kolari 47 and 45) for measuring the temperature before and after the heat-exchanger and two along the secondary pathway (Kolari 46 and 48) for measuring air temperature before and after the heat exchanger. Kolari further teaches a controller (Kolari 40) that controls the fan speed based on temperature (Kolari [0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to utilize temperature sensors in each flow path and a speed controller to control the amount of ventilation and heat exchange provided.
Regarding claim 15, Le Roy as modified by Kolari and applied to claim 14 teaches a temperature sensor along each of the flowpaths both before and after the heat-exchange cartridge. Therefore, the combination inherently includes mounting a temperature sensor to the air conduit.
Regarding claim 16, Le Roy as modified by Kolari and applied to claim 14 teaches temperature sensors (Kolari 45-48) connected to a controller (Kolari 40) that controls fan speeds based on temperature (Kolari [0021]).
Claim(s)  2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) and Kolari (US 2005/025027 A1) as applied to claim 1 above, and further in view of Erb et al. (US 2014/0264968 A1).
Regarding claim 2, Le Roy and Kolari as applied to claim 1 above are silent regarding the heat exchange cartridge comprising a plurality of polypropylene sheets spaced apart by plastic strips.
However, Erb teaches a heat exchange system comprising a plurality of sheets (Erb 52) spaced apart by strips (Erb 54). Erb further discloses the sheets can be made of polypropylene (Erb [0033]) and the spacers can be made of plastic (Erb [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy and Kolari's ventilation apparatus to utilize polypropylene sheets separated by plastic sheets as part of the heat-exchange cartridge to provide a corrosion resistant heat-exchange core.
Claim(s) 3, 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) and Kolari (US 2005/025027 A1) as applied to claim 1 above, and further in view of Xu et al. (US 2017/0064920 A1).
Regarding claim 3, Le Roy and Kolari as applied to claim 1 are silent regarding the primary pathway passing through the heat-exchange cartridge about a vertical axis.
However, Xu teaches a waste heat recovery system with a primary pathway flowing along a vertical axis from an inlet (Xu 220) to an outlet (Xu 222) (see Xu figure 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to have a primary pathway passing vertically through the heat-exchanger cartridge as taught by Xu to reduce the horizontal footprint of the ventilation device.
Regarding claim 7, Le Roy and Kolari as applied to claim 1 are silent regarding maximum rotation speeds for the fans.
However, Xu teaches a waste heat recovery system with a defrost mode (Xu [0076-0077]) where the flow of warm air along a primary airflow path is increased by increasing fan speed to increase heat exchanger temperature and remove or prevent frost forming on the heat exchanger. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to include a defrost mode as taught by Xu with a higher maximum speed for the primary ventilator to prevent ice formation on the heat exchange cartridge at low temperatures.
Regarding claim 8, Le Roy, Kolari, and Xu as applied to claim 7 teach the primary ventilator has a higher maximum speed than the secondary ventilator.
However, Xu teaches the fan speeds are a results effective variable that affect the heat exchanger temperature (Xu [0076]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the ratio of primary maximum rotation speed to secondary maximum rotation speed to optimize the performance of the defrost mode for cooler temperatures and select a ratio of 2 or greater. In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977)
Regarding claim 17, Le Roy and Kolari as applied to claim 1 are silent regarding the use of a sprinkler nozzle located above the heat-exchange cartridge.
However, Xu teaches a heat recovery device comprising a heat exchanger (Xu 100) with a plurality of sprinkler nozzles (Xu 280B) located above the heat exchanger (Xu [0112]) connected to a water supply manifold (Xu 276). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to utilize Xu's water supply and sprinklers to wash down the heat exchanger without any disassembly.
Regarding claim 18, Le Roy, Kolari, and Xu as applied to claim 17 do not explicitly disclose a drain. However, a drain must inherently exist in Xu’s system to remove the waters prayed onto the heat exchanger for cleaning located below the heat exchanger otherwise the cleaning water would build up inside the cavity and render the heat exchanger inoperative.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation device to include a drainage hole below the heat exchanger cavity for draining the cleaning water sprayed onto the heat exchanger.
Claim(s) 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy (EP 2830850 A1) and Kolari (US 2005/025027 A1) as applied to claim 1 above, and further in view of Rose (US 3350996).
Regarding claim 9, Le Roy and Kolari as applied to claim 1 are silent regarding shutters for closing the second pathway to prevent back-drafts.
However, Rose teaches an adjustable louvre comprising a plurality of shutters (Rose 27) that can be manually opened and closed (Rose col 2 In 50-60). Rose's shutters are capable of stopping back-draft of air when in the closed position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Le Roy's ventilation apparatus by adding Rose's adjustable louvre to the secondary pathway to prevent outside air from entering the building thereby reducing the heating costs of the building.
Regarding claim 10, Le Roy, Kolari, and Rose as applied to claim 9 teach the shutter is mounted using screws (Rose 12 and 16) which are removable fasteners. Therefore, the shutter is removable.
Regarding claim 11, Le Roy, Kolari, and Rose as applied to claim 9 teach the shutter is located id operatively connected to the secondary pathway (see rejection of claim 9).
Regarding claim 13, Le Roy and Kolari as applied to claim 1 are silent regarding mounting components on the interior of the service door for mounting a detachable shutter.
However, Rose teaches an adjustable louvre (Rose 10) comprising a plurality of shutters (Rose 27), removably mounted to a wall (Rose 11) using screws (Rose 12 and 16) located on both sides of the wall (see Rose figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize screws on the interior of the service doors to removably mount Rose's adjustable louvre to prevent back-flow to improve efficiency of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762